Title: Henry Laurens, Richard Henry Lee, and John Adams to Joseph Trumbull, 5 September 1777
From: Laurens, Henry,Lee, Richard Henry,Adams, John
To: Trumbull, Joseph


     
      Sir
      State House Philadelphia 5 September 1777
     
     The Resolve of Congress which you will receive under this Cover will shew you that we are appointed a Committee and for what purposes.
     We request you to transmit to us by the earliest good opportunity the fullest intelligence in your late department of Commissary General and you will further oblige us by adding any further information properly authenticated relative to the enquiries which we are ordered to make. We are with great regard sir, Your most obedient servant
     
      Henry Laurens
      Richard Henry Lee
      John Adams
     
    